                                                                               Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 1 of 10



                                                              1    JOHN L. BURRIS, ESQ. (SBN 69888)
                                                                   john.burris@johnburrislaw.com
                                                              2    K. CHIKE ODIWE, ESQ. (SBN 315109)
                                                                   chike.odiwe@johnburrislaw.com
                                                              3
                                                                   THE LAW OFFICES OF JOHN L. BURRIS
                                                              4    Airport Corporate Center
                                                                   7677 Oakport St., 1120
                                                              5    Oakland, California 94621
                                                                   Telephone:    (510) 839-5200
                                                              6    Facsimile:    (510) 839-3882
                                                              7
                                                                   DEWITT M. LACY (SBN 258789)
                                                              8    dewitt.lacy@johnburrislaw.com
                                                                   THE LAW OFFICES OF JOHN L. BURRIS
                                                              9    9701 Wilshire Boulevard, Suite 1000
                                                                   Beverly Hills, California 90212
                                                              10   Telephone: (310) 601-7070
                                                              11   Facsimile: (510) 839-3882
LAW OFFICES OF JOHN L. BURRIS




                                                              12   Attorneys for Plaintiff
                                9701 Wilshire Blvd.., #1000




                                                                   FERNANDO MIGUIEL SORIA
                                     Beverly Hills, CA




                                                              13
                                                                                                      UNITED STATES DISTRICT COURT
                                                              14

                                                              15                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                              16   FERNANDO SORIA, an individual,                                  Case No.: 18-cv-06168-LB

                                                              17                           Plaintiff,                              PLAINTIFF’S OPPOSITION TO
                                                                                                                                   DEFENDANT SARAH KRAUSE’S
                                                              18
                                                                                                v.                                 MOTION TO DISMISS PURSUANT TO
                                                              19                                                                   FRCP 12(b)(6)
                                                                   ALAMEDA COUNTY, a municipal
                                                              20   corporation; JUSTIN LINN, individually and                      Date:                March 14, 2019
                                                                   his official capacity as a deputy for the                       Time:                9:30 am.
                                                              21   ALAMEDA COUNTY Sheriff’s Department;                            Crtrm.               B – 15th Floor
                                                                   ERIK MCDERMOTT, individually and in his                         Judge:               Hon. Laurel Beeler
                                                              22
                                                                   capacity as a deputy for the ALAMEDA
                                                              23   COUNTY Sheriff’s Department; SARAH                              Complaint Filed: October 8, 2018
                                                                   KRAUSE, individually and in her capacity as                     Trial Date:      N/A
                                                              24   a deputy for the ALAMEDA COUNTY
                                                                   Sheriff’s Department; STEPHEN SARCOS,
                                                              25   individually and in his capacity as a deputy
                                                                   for the ALAMEDA COUNTY Sheriff’s
                                                              26
                                                                   Department; DOES 1-10, inclusive;
                                                              27   individually and in their capacities as law
                                                                   enforcement agents and/or personnel for the
                                                              28   ALAMEDA COUNTY Sheriff’s Department,
                                                                                                                                  1
                                                                    P LAINTIFF ’ S O PPOSITION TO D EFENDANT ’ S M OTION TO D ISMISS , 18-cv-06168-LB
                                                                              Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 2 of 10



                                                              1                           Defendants.
                                                              2

                                                              3

                                                              4

                                                              5

                                                              6

                                                              7

                                                              8

                                                              9

                                                              10

                                                              11
LAW OFFICES OF JOHN L. BURRIS




                                                              12
                                9701 Wilshire Blvd.., #1000
                                     Beverly Hills, CA




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28
                                                                                                                                 2
                                                                   P LAINTIFF ’ S O PPOSITION TO D EFENDANT ’ S M OTION TO D ISMISS , 18-cv-06168-LB
                                                                                Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 3 of 10



                                                              1                                                       INTRODUCTION

                                                              2             This action for damages against the COUNTY OF ALAMEDA (“COUNTY”) and

                                                              3    individual Defendants JUSTIN LINN, ERIK MCDERMOTT, SARAH KRAUSE, and STEPHEN

                                                              4    SARCOS (collectively and hereinafter “Defendants”) was brought pursuant to violations of Title

                                                              5    42 U.S.C §§ 1983, and 1988; the Fourth and Fourteenth Amendments to the United States

                                                              6    Constitution. The claims arise from the wrongful arrest, unjustified physical assault, and

                                                              7    conspiracy to dehumanize Plaintiff FERNANDO MIGUEL SORIA from August through

                                                              8    November of 2016. Plaintiff filed this Complaint on October 8, 2018.

                                                              9             Defendant KRAUSE now move the Court to Dismiss Plaintiff’s Complaint for a myriad of

                                                              10   reasons, including: Defendant KRAUSE’s contention Plaintiff has failure to allege facts sufficient

                                                              11   to sustain a claim for relief based on violations of the 4th, 8th, and 14th Amendment. Defendant
LAW OFFICES OF JOHN L. BURRIS




                                                              12   KRAUSE also argues Plaintiff has failed to state a claim based on a conspiracy to violate Plaintiff’s
                                9701 Wilshire Blvd.., #1000




                                                                   civil rights under U.S.C. section 1985 and other improper or incomplete interpretations of case law
                                     Beverly Hills, CA




                                                              13

                                                              14   not attributable to, or binding on, the long-held practices of this Court.

                                                              15            Plaintiff submits that he properly alleges multiple violations of 42 U.S.C. section 1983

                                                              16   against Defendant KRAUSE for using excessive force and conspiring to violate Plaintiff’s civil

                                                              17   rights under U.S.C. section 1985 with Defendants JUSTIN LINN, ERIK MCDERMOTT, and

                                                              18   STEPHEN SARCOS. To this end, Plaintiff urges that any defects in pleading can easily be

                                                              19   remedied by amending the Complaint. As such, this Court should deny Defendants’ Motion to

                                                              20   Dismiss or, in the alternative, grant Plaintiff leave to amend the Complaint.

                                                              21                                                STATEMENT OF FACTS

                                                              22            The events that give rise to this litigation occurred during the times of August through

                                                              23   November of 2016. Plaintiff is a resident of COUNTY with a history of depression and other

                                                              24   psychological disorders. During the latter part of the month of August in 2016, Plaintiff SORIA

                                                              25   went to John George Psychiatric Pavilion located at 2060 Fairmont Drive, in San Leandro,

                                                              26   California for the purpose of obtaining a refill for medication prescribed to Plaintiff to treat

                                                              27   depression.

                                                              28                                                                     1
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
                                                                                Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 4 of 10



                                                              1             While at the John George facility Plaintiff attempted to explain to John George staff his

                                                              2    desire to have his prescription refilled. John George employees attempted to sedate Plaintiff by

                                                              3    giving him a shot of some sort. Plaintiff SORIA objected to the administration of sedative

                                                              4    medication and a struggle between Plaintiff SORIA and John George staff ensued.

                                                              5        During the struggle, COUNTY Sheriff’s deputies were called to make an arrest of Plaintiff

                                                              6    SORIA for a violation of California Penal Code section 148(a)(1), resisting, delaying, or

                                                              7    obstructing an officer in the performance of their duties. SORIA protested his arrest to the deputies.

                                                              8    COUNTY deputies acted in a retaliatory manner and took SORIA into custody. Thereafter, SORIA

                                                              9    was brought to Santa Rita Jail, located at 5325 Broder Boulevard, in Dublin, California. SORIA

                                                              10   was initially housed in an isolation cell for at least two days before being taken to Housing Unit 2,

                                                              11   F-pod, in the east wing, better known to inmates as, administrative segregation.
LAW OFFICES OF JOHN L. BURRIS




                                                              12            On several evenings between September and November of 2016, several deputies,
                                9701 Wilshire Blvd.., #1000
                                     Beverly Hills, CA




                                                              13   including Defendant deputies LIN, MCDERMOTT, KRAUSE, and SARCOS conspired a

                                                              14   hellacious and despicable plot to “gas” SORIA, or douse SORIA with urine and feces, from a

                                                              15   plastic shampoo bottle filled with urine and feces. Defendants conspired, and did in fact, open the

                                                              16   cell door housing SORIA and the cell door of another inmate known as “Preacher.” Defendant

                                                              17   deputies convinced and directed Preacher to gas SORIA when the Defendant deputies opened the

                                                              18   cell door. SORIA was not allowed to shower afterwards and could only clean himself and his

                                                              19   clothes with the water from the toilet within his cell.

                                                              20            On one occasion, after Defendant SORIA was gassed at the direction and with the

                                                              21   knowledge of Defendant deputies, Defendant deputies LIN, MCDERMOTT, KRAUSE, and

                                                              22   SARCOS refused to provide SORIA clean clothes for two (2) to three (3) days.

                                                              23            On another occasion, SORIA attempted to close his door after Defendant deputies opened

                                                              24   his handcuffing port, ostensibly to allow Preacher to gas SORIA. Defendant LIN, MCDERMOTT,

                                                              25   KRAUSE, and/or SARCOS kicked the door shut while SORIA’S arm was extended through the

                                                              26   handcuffing port causing SORIA to suffer a severely broken arm. SORIA was not allowed to

                                                              27   receive medical attention for approximately one (1) week despite his several complaints of pain

                                                              28                                                                     2
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
                                                                                Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 5 of 10



                                                              1    and injury.

                                                              2             On another occasion, after Defendant deputies caused SORIA to be doused with feces and

                                                              3    urine, Defendant MCDERMOTT took SORIA’S dirty clothes but refused to provide SORIA with

                                                              4    clean clothes despite SORIA’S protest. On that occasion, there was no mat in SORIA’S cell to

                                                              5    sleep on and SORIA was forced to sleep on a concrete floor with no blanket.

                                                              6             On yet another occasion, in which Defendant deputies caused the gassing of SORIA,

                                                              7    SORIA was again doused in urine and feces and not allowed to clean himself or his clothes. The

                                                              8    gassing caused SORIA to vomit and convulse.

                                                              9             A civilian employee at Santa Rita Jail was working in the Control Booth of Housing Unit

                                                              10   2 with Defendant LINN on more than one (1) but less than five (5) occasions when they observed

                                                              11   Defendant LIN release Preacher from his cell while the handcuffing ports on SORIA’S cell door
LAW OFFICES OF JOHN L. BURRIS




                                                              12   were left open inside F-pod. The civilian employee watched Preacher discharge the contents of
                                9701 Wilshire Blvd.., #1000




                                                                   containers into SORIA’S occupied cell. Preacher was known to spray urine and feces into open
                                     Beverly Hills, CA




                                                              13

                                                              14   handcuffing ports left open on the days that Defendants LIN, MCDERMOTT, KRAUSE, and

                                                              15   SARCOS worked in Housing Unit 2.

                                                              16            SORIA observed one of the occasions where Defendant LIN unlocked Preacher’s cell door

                                                              17   and lead Preacher out of his cell while Preacher was unrestrained to another cell door on the upper

                                                              18   tier. SORIA observed Defendant LIN unlock the handcuffing port of the cell on the upper tier.

                                                              19   SORIA observed Preacher dispense something into the occupied cell through the handcuffing port.

                                                              20   Later, the inmate who was housed in the cell, told investigators Preacher had gassed him with feces

                                                              21   and urine. Preacher admitted to investigators that he doused the inmate with feces and urine and

                                                              22   later admitted the gassing was planned with the help of Defendants KRAUSE and SARCOS.

                                                              23   Preacher also admitted the conspirators’ intent was that Preacher gas SORIA, but mistakenly

                                                              24   gassed the wrong inmate.

                                                              25            After the initial Investigation Defendant LIN spoke to an inmate worker who normally

                                                              26   worked on Defendant LIN and MCDERMOTT’S shift in Housing Unit 2. LIN spoke privately

                                                              27   with the inmate worker and asked if the inmate worker would tell other inmates who knew of

                                                              28                                                                     3
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
                                                                                Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 6 of 10



                                                              1    SORIA that SORIA was a snitch in an attempt to dissuade SORIA from cooperating with law

                                                              2    enforcement. However, the inmate worker declined to do so.

                                                              3             Defendants KRAUSE and SARCOS admitted to the conspiracy and were arrested for

                                                              4    Assault and Battery on August 30, 2017 and August 31, 2017, respectively. Defendants LIN,

                                                              5    MCDERMOTT, KRAUSE, and SARCOS are now currently facing criminal prosecution by the

                                                              6    Alameda County District Attorney’s office.

                                                              7             SORIA contracted hepatitis C and significant emotional distress because of the

                                                              8    reprehensible conduct of Defendants LIN, MCDERMOTT, KRAUSE, and SARCOS.

                                                              9                                                          ARGUMENT

                                                              10            A. STANDARD OF REVIEW

                                                              11            Dismissal under Rule 12(b)(6) can be based on “the lack of a cognizable legal
LAW OFFICES OF JOHN L. BURRIS




                                                              12   theory” or “the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.
                                9701 Wilshire Blvd.., #1000
                                     Beverly Hills, CA




                                                              13   Pacifica Police Dep't, 901 F.2d 696, at 699 (9th Cir. 1990). A complaint need only satisfy the

                                                              14   minimal notice pleading requirements of Rule 8(a)(2)—a short and plain statement—to survive

                                                              15   a motion to dismiss for failure to state a claim under Rule 12(b)(6). Porter v. Jones, 319 F.3d 483,

                                                              16   494 (9th Cir. 2003); Fed.R.Civ.P., Rule 8(a)(2). For a complaint to sufficiently state a claim, its

                                                              17   “[f]actual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                                              18   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While specific facts are not necessary so long

                                                              19   as the complaint gives the defendant fair notice of the claim and the grounds upon which the claim

                                                              20   rests, a complaint must nevertheless “contain sufficient factual matter, accepted as true, to state a

                                                              21   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                              22            Iqbal’s plausibility standard “asks for more than a sheer possibility that a defendant has

                                                              23   acted unlawfully,” but does not go so far as to impose a “probability requirement.” Id. Rule

                                                              24   8 demands more than a complaint that is merely consistent with a defendant’s liability—labels and

                                                              25   conclusions, or formulaic recitals of the elements of a cause of action do not suffice. Id. Instead,

                                                              26   the complaint must allege sufficient underlying facts to provide fair notice and enable the

                                                              27   defendant to defend itself effectively. Starr v. Baca, 652 F.3d 1202, at 1216 (9th Cir. 2011). The

                                                              28                                                                     4
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
                                                                                Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 7 of 10



                                                              1    determination whether a complaint satisfies the plausibility standard is a “context specific task that

                                                              2    requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

                                                              3    U.S. at 679.

                                                              4             When considering a FRCP, Rule 12(b)(6) motion, a court is generally limited to the

                                                              5    pleadings and must construe “[a]ll factual allegations set forth in the complaint...as true and...in

                                                              6    the light most favorable to [the plaintiff].” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.

                                                              7    2001). Conclusory allegations, unwarranted deductions of fact, and unreasonable inferences need

                                                              8    not be blindly accepted as true by the court. Sprewell v. Golden State Warriors, 266 F.3d 979, 988

                                                              9    (9th Cir. 2001). Yet, a complaint should be dismissed only if “it appears beyond doubt that the

                                                              10   plaintiff can prove no set of facts” supporting plaintiff's claim for relief. Morley v. Walker, 175

                                                              11   F.3d 756, 759 (9th Cir. 1999).
LAW OFFICES OF JOHN L. BURRIS




                                                              12            If the Court determines that the Complaint should be dismissed, it must then decide whether
                                9701 Wilshire Blvd.., #1000




                                                                   to grant leave to amend. Leave to amend “shall be freely given when justice so requires.” Federal
                                     Beverly Hills, CA




                                                              13

                                                              14   Rule Civil Procedure, Rule 15(a); see DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th

                                                              15   Cir. 1992) (when a Rule 12(b)(6) motion is granted, leave to amend is ordinarily denied only when

                                                              16   it is clear that the deficiencies of the complaint cannot be cured by amendment). When considering

                                                              17   whether plaintiff has stated a claim upon which relief can be granted, this Court accepts as true all

                                                              18   allegations of material fact in the complaint and construes them in the light most favorable to

                                                              19   plaintiff. See, McGary v. City of Portland, 386 F.3d 1259, 1261 (9th Cir. 2004); Russell v.

                                                              20   Landrieu, 621 F.2d 1037, 1039 (9th Cir. 1980).

                                                              21            B. PLAINTIFF’S PLEADING OF § 1983 VIOLATIONS ARE PROPER

                                                              22            Plainitff’s 1st, 5th , and 6th Causes of Action

                                                              23            In his Complaint, Plaintiff properly alleges on one occasion, “Defendant LIN,

                                                              24   MCDERMOTT, KRAUSE, and/or SARCOS kicked the door shut while SORIA’S arm was

                                                              25   extended through the handcuffing port causing SORIA to suffer a severely broken arm” in

                                                              26   violation of his civil rights guaranteed by the 14th Amendment of the United States Constitution.

                                                              27   (See Doc. No. 1, ¶¶ 16, 30.) This egregiously abusive action serves as one of the basis for Plaintiff’s

                                                              28                                                                     5
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
                                                                                Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 8 of 10



                                                              1    first cause of action. Plaintiff’s Fifth and Sixth causes of action are predicated upon Defendant

                                                              2    KRAUSE’s participation in the gassing of Plaintiff several times over the course of four months.

                                                              3    Specifically, Plaintiff alleges Defendant KRAUSE participated in several instances of a hellacious

                                                              4    plot to gas Plaintiff with a cocktail of feces and urine. (See Doc. No. 1, ¶ 14.) Defendant’s

                                                              5    contention that Plaintiff is obligated to specifically allege that only Defendant KRAUSE

                                                              6    perpetrated these abuses of Plaintiff’s civil rights is a misapplication of well settled law and

                                                              7    practice in this Court. To the contrary, this Court must construe all factual allegations set forth in

                                                              8    the complaint as true and in a light most favorable to the Plaintiff. So, this Court must construe

                                                              9    Plaintiff’s Complaint to mean that Defendant KRAUSE was in fact the person who kicked or

                                                              10   caused the handcuffing port to close on Plaintiff’s arm causing him to suffer a severely broken arm

                                                              11   and that Defendant KRAUSE participated in the plot to cause Plaintiff to be doused with the
LAW OFFICES OF JOHN L. BURRIS




                                                              12   mixture of urine and fecal matter.
                                9701 Wilshire Blvd.., #1000
                                     Beverly Hills, CA




                                                              13            The instant fact pattern is easily distinguishable from the case that Defendant KRAUSE

                                                              14   heavily relies upon, Leer v. Murphy. In Leer, inmates appealed a grant of summary judgment from

                                                              15   their allegations that prison officials failed to administrate the prison facilities in a manner that

                                                              16   protected their right to be free from their 14th Amendment right to Due Process and their 8th

                                                              17   Amendment right to be free from cruel and unusual punishment. Leer v. Murphy, 844 F.2d 628

                                                              18   (9th Cir. 1988). First, the present question is not one of summary judgment, but of notice pleading.

                                                              19   It cannot be reasonably argued Defendant KRAUSE does not have notice that Plaintiff believes

                                                              20   and contends that she either kicked or forced the handcuffing port of Plaintiff’s cell to close in

                                                              21   such a manner that it caused Plaintiff to suffer a severely broken arm. Neither can Defendant

                                                              22   reasonably argue she has not been put on notice that Plaintiff contends that she participated in the

                                                              23   gassing of Plaintiff on several occasions between August and November of 2016. Defendant

                                                              24   instead attempts to make her motion into a premature motion for summary judgment arguing

                                                              25   factual contentions that must be taken in Plaintiff’s favor at this point. However, that is improper

                                                              26   at this stage in the litigation, and the Court should deny Defendant’s motion.

                                                              27            However, even assuming arguendo, the Court considered Defendant KRAUSE’s improper

                                                              28                                                                     6
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
                                                                                Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 9 of 10



                                                              1    summary judgment argument legitimate, there is a simple remedy by allowing Plaintiff to amend

                                                              2    the pleadings to include a specific reference to Defendant KRAUSE’s integral participation in the

                                                              3    act that caused Plaintiff’s severely broken arm. Therefore, Defendant’s motion should be denied

                                                              4    on this point.

                                                              5             Plaintiff’s 3rd Cause of Action

                                                              6             Plaintiff’s third cause of action relates to Defendant KRAUSE’s failure to render medical

                                                              7    aid or allow Plaintiff to receive medical aid for the broken arm caused by actions specifically

                                                              8    discussed in Plaintiff’s First Cause of Action. Plaintiff properly pleads and incorporates paragraphs

                                                              9    1 through 38 by reference, including paragraph 16 which states Plaintiff “SORIA was not allowed

                                                              10   to receive medical attention for approximately one (1) week despite his several complaints of pain

                                                              11   and injury.” (See Doc. No. 1, ¶ 16.) Plaintiff contends, Defendant KRAUSE knew Plaintiff had a
LAW OFFICES OF JOHN L. BURRIS




                                                              12   severely broken arm and was not allowed to receive or given medical treatment during that time.
                                9701 Wilshire Blvd.., #1000
                                     Beverly Hills, CA




                                                              13   There is again no reasonable argument that Defendant has not been put on notice of Plaintiff’s

                                                              14   contentions. Moreover, if this Court finds Defendant’s argument convincing, an amendment to the

                                                              15   pleadings can provide a quick cure of any minor defects in the pleading.

                                                              16            C. PLAINTIFF’S PLEADING OF § 1985 VIOLATION IS PROPER

                                                              17            Plaintiff’s Fourth cause of action is based on the conspiracy to violate Plaintiff’s civil

                                                              18   rights. Again, taking all the pleadings in a light most favorably to Plaintiff. Plaintiff again

                                                              19   incorporates by reference paragraphs 1 through 42 into the specific pleading regarding conspiracy

                                                              20   under U.S.C. section 1985. This means the Court must take Plaintiff’s pleading that Defendant

                                                              21   KRAUSE, in conspiracy with the other named defendants, specifically and intentionally caused

                                                              22   Plaintiff to be doused with feces and urine, that Defendant KRAUSE specifically and intentionally

                                                              23   caused a handcuffing port to slam closed on Plaintiff’s arm causing a severe break, and that

                                                              24   Defendant KRAUSE participated in the fabrication of evidence and/or punished Plaintiff for

                                                              25   complaining about the brutish behavior of Defendants. Accordingly, Defendant’s motion must be

                                                              26   denied on this point as well.

                                                              27                                                        CONCLUSION

                                                              28                                                                     7
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
                                                                               Case 3:18-cv-06168-LB Document 34 Filed 02/11/19 Page 10 of 10



                                                              1             Plaintiff submits that Defendants’ various other attacks are to the form of the Complaint

                                                              2    and not its substance. As discussed previously, perfection in pleading is not required; however, in

                                                              3    the interest of clearing up any confusion, Plaintiff seeks leave to amend the Complaint to cure any

                                                              4    defects in the form of the pleading and to clear-up any confusion, eliminate any unintended claims

                                                              5    alleged therein, and otherwise remedy any other pleading deficiencies this Court ascribes.

                                                              6

                                                              7
                                                                                                                              Respectfully Submitted,
                                                              8

                                                              9
                                                                   Dated: January 3, 2019                                     THE LAW OFFICES OF JOHN L. BURRIS
                                                              10

                                                              11                                                              By:          /S/DeWitt M. Lacy
LAW OFFICES OF JOHN L. BURRIS




                                                                                                                                         DeWitt M. Lacy
                                                              12                                                                         Attorneys for Plaintiff
                                9701 Wilshire Blvd.., #1000




                                                                                                                                         FERNANDO MIGUEL SORIA
                                     Beverly Hills, CA




                                                              13

                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28                                                                     8
                                                                   P LAINTIFF O PPOSITION TO D EFENDANT ’ S M OTION T O D ISMISS ,    18-cv-06168-LB
